DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 February 2021 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1, 11-12, and 20 are currently amended.
Claim 9 has been canceled.
Claims 1-8 and 10-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following newly amended/added limitation(s): “dynamically generating, by the presenter assistance device in response to the need, a supporting visual content based on the real-time analysis and a plurality of contents in a content database, wherein the supporting visual content is predicted and contextually summarized using a time based search engine, and wherein the supporting visual content is contextually summarized when at least a portion of the supporting visual content misses out [sic] a required flow of content between two time-snap shots.” 
The claim defines the invention in functional language specifying a desired result. Accordingly, the specification must sufficiently identify how the function is performed and/or the result is achieved. See MPEP § 2163.03(V). Specifically, the specification must adequately describe, in sufficient detail, an algorithm that achieves the claimed functionality. Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112, 84 Fed. Reg. 4,61 (Jan. 7, 2019). 
Applicant has indicated that support for the amendments can be found in paragraphs 30, 31, and 50 of the specification. However, the cited portion of the specification, and the disclosure as a whole, fails to provide algorithms for: (1) using a time based search engine to predict supporting visual content; (2) using a time based search engine to contextually summarize supporting visual content; and (3) 
Claims 2-8 and 10 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 11-20 are also rejected for substantially the same reasons given above.

Response to Arguments
Applicant’s arguments with respect to the novelty of the pending claims have been fully considered and are persuasive. Accordingly, the prior rejection of claims 1-8 and 10-20 under § 102 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144